Citation Nr: 0025937	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-06 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.  Additionally, his DD Form 214 shows that he had over 
eight years of prior active service.

Service connection was granted for the veteran's right knee 
disorder and tinea pedis by a January 1992 rating decision.  
Both of these disorders were evaluated as 10 percent 
disabling, effective September 4, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.

The veteran and his spouse provided testimony at a personal 
hearing conducted before the RO in October 1999, a transcript 
of which is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his right knee 
disorder and tinea pedis are well grounded.  Because these 
claims are well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to both claims.  38 U.S.C.A. 
§ 5107(a).  Here, for the reasons stated below, the Board 
finds that additional development is necessary in order to 
comply with the mandatory duty to assist.

In DeLuca v. Brown, 8 Vet. App. 202 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") pointed out that in evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, incoordination, and pain, due 
exclusively to the service-connected disability.  A VA 
examination report must provide detailed information with 
regard to any functional loss, including limitation of 
function due to pain, weakness, fatigability, and 
incoordination.  Pain on use and movement of the joint 
affected during flare-ups should also be discussed in order 
to permit an equitable evaluation of the veteran's claim.  
See DeLuca at 206.

The record reflects that the veteran underwent a VA medical 
examination in October 1999 to ascertain the current nature 
and severity of his right knee disorder and tinea pedis.  
However, no findings were made regarding the effect of pain 
on the veteran's right knee.  Granted, the examination report 
does not show that the veteran specifically complained of 
knee pain at this examination.  Nevertheless, the record 
shows that the veteran has submitted several statements, and 
testified at his personal hearing - which occurred prior to 
the examination - that he experienced constant knee pain.  As 
such, the Board is of the opinion that the October 1999 VA 
examination is inadequate under DeLuca.  Moreover, the Board 
notes that the veteran submitted a statement in March 2000 
wherein he essentially contended that the examiner did not 
conduct a full and complete evaluation of his right knee 
disorder or his tinea pedis.  Therefore, the Board concludes 
that the case should be remanded to accord the veteran a new 
examination for his right knee disorder.

As an additional matter, the Board notes that the veteran 
testified at his October 1999 personal hearing that he 
received treatment for his right knee disorder at Kaiser 
Permanente.  While records are on file from this facility, 
none of them are dated past December 1996.  Further, no 
request appears to have been made for records from this 
facility since February 1997.  Thus, it appears that there 
might be pertinent medical records that have not been 
obtained or requested in the instant case.  Consequently, the 
Board finds that a remand is also necessary for the RO to 
determine if such records actually exist, and, if so, to 
obtain those records.

With regard to the tinea pedis claim, the veteran's 
representative, in a September 2000 statement, noted that the 
veteran testified at his personal hearing that his tinea 
pedis was severe for about 8 months out of the year, and was 
usually worse in hot weather.  The representative also noted 
that the VA examination was conducted in October 1999, "one 
of the cooler months of the year."  Therefore, the 
representative contended that the examination was not in 
accord with the Court's holding in Ardison v. Brown, 6 Vet. 
App. 405 (1994), that when, as here, the medical condition at 
issue was manifested by both active and inactive stages, an 
examination conducted during an inactive phase may not form 
the basis for a denial of a claim for increase.  Accordingly, 
the representative asserted that the tinea pedis claim should 
be remanded for a new examination.  Moreover, as noted above, 
the veteran contended in his March 2000 statement that the 
October 1999 VA examiner did not conduct a full and complete 
evaluation of his right knee disorder or his tinea pedis.  
Therefore, the Board concludes that a new examination is also 
necessary for the veteran's tinea pedis claim.

Since the Board has determined that new examinations are 
necessary, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.655 addresses the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disorder and tinea pedis.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.  The veteran should be 
specifically requested to provide 
information regarding any treatment 
received at Kaiser Permanente.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examinations to determine the nature and 
severity of his right knee disorder and 
tinea pedis.  The claims folder should be 
made available to the examiners for 
review before the examinations.  

It is imperative that the examiner who 
evaluates the veteran's right knee 
disorder comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


